Citation Nr: 0836555	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  02-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a stomach condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to March 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
hearing loss and a left wrist disability and found that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for a 
stomach condition.

In November 2003, the Board remanded the claims for further 
development.  A January 2006 rating decision granted service 
connection for bilateral hearing loss.  

An August 2006 Board decision denied service connection for 
residuals of a left wrist injury and remanded the issue of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for a 
stomach condition.

The Board again remanded this matter for further development 
in September 2007, to include obtaining Social Security 
records.  These records have been obtained and the matter is 
now ready for appellate review.  


FINDINGS OF FACT

1. The Board denied service connection for a stomach 
condition in June 1977 and December 1986.  

2.  Evidence received since the last final denial does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a stomach condition has 
not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

In a latter dated in April 2004, the RO provided the veteran 
with a letter that informed him of the evidence needed to 
substantiate entitlement to service connection and what 
constituted new and material evidence.  The letter also told 
him what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letter also told 
him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's status has been substantiated.  The April 2004 
letter told the veteran that to substantiate the claim there 
must be evidence of a current disability and a link between 
the disability and service.  He was provided with notice as 
to the disability rating and effective date elements of the 
claim in March and October 2007 letters.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice in a new and material 
evidence claim must include (with some degree of specificity) 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a March 2007 letter, Appeals Management Center (AMC) 
informed the veteran that he had been previously denied 
service connection for a stomach condition in August 1976 on 
the basis that available records did not show that he had 
received treatment for his stomach condition during service 
nor was it recorded at the time of his discharge separation.  
It was also not shown to be disabling to a degree of 10 
percent or more within one year of his separation from 
service.  

The AMC stated that in order for the veteran to reopen this 
claim, new and material evidence was needed to show that the 
condition was incurred in or aggravated by his active 
military service.  New evidence was evidence that had not 
previously been considered.  Evidence that was merely 
cumulative and tended to reinforce a previously established 
point was not considered new.  Material evidence was evidence 
that was relevant to the issue of service connection.  New 
and material evidence had to raise a reasonable possibility 
of substantiating his claim and the evidence could not simply 
be repetitive or cumulative of the evidence that was 
available at the time of the previous denial.  Material 
evidence had to be from a medical professional such as a 
doctor, stating that his current stomach disability was 
related to a disease or injury in service or showing that a 
current peptic ulcer disease was present to a compensable 
degree within one year of service.   

The procedural history reported by the AMC is inaccurate. The 
veteran appealed the August 1976 decision and the Board, in a 
June 1977 decision, denied service connection for a stomach 
condition.  Further, the last final decision was issued by 
the Board in December 1986.  The AMC did, however, notify the 
veteran of the correct reasons for the prior denials, and of 
what was needed to reopen the claim.  Thus, the veteran did 
receive notice of what evidence was needed, and was not 
prejudiced by the incorrect history contained in the notice 
letter.

The courts have held that VCAA compliant notice must be 
provided prior to the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  There 
was a timing deficiency in this case because complete notice 
was provided only after the initial adjudication of the 
claim.  The timing deficiency was cured, however, by the 
issuance of a supplemental statement of the case after the 
notice was provided.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has also complied with its duty to assist the veteran in 
substantiating the claim.  It appears that all pertinent post 
service treatment records have been requested and that all 
available records have been obtained.

Most of the veteran's service treatment records are missing.  
The National Personnel Records Center has reported that these 
records were "fire related," presumably destroyed in a fire 
at that facility in 1973.  Destruction of service medical 
records does not create a heightened benefit of the doubt, 
but only a heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  In this case VA asked 
NPRC on several occasions to search for the missing service 
treatment records.  It also asked the veteran to submit 
records in his possession, and asked for pertinent treatment 
records from the hospital at Fort Jackson.  The veteran 
submitted no records, and Fort Jackson reported that it had 
no records pertaining to the veteran.

Because the claim has not been reopened, the veteran is not 
entitled to a VA examination.  38 C.F.R. § 3.159(c)(4) 
(2007).  

New and Material

Board decisions are final when issued.  38 C.F.R. 
§ 20.1100(a) (2008).  Final decisions can be reopened with 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
peptic ulcer disease becomes manifest to a degree of 10 
percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

In June 1977, the Board denied service connection for a 
stomach disability.  

In denying service connection, the Board noted that the only 
service medical record available was the examination at 
discharge which noted a history of stomach pain and 
hospitalization therefore in 1956.  The history reported was 
"symptomatic at times".  Examination of the 
gastrointestinal system was negative.  The Board further 
observed that the veteran was admitted to a VA hospital in 
June 1976 with a one week history of epigastric pain, 
bleeding from the rectum, and a history of having vomited 
blood.  The veteran gave a history of having stomach ulcers 
for the past 10 to 15 years with episodes of bleeding two to 
times per month, for which he had not sought medical 
treatment.  The veteran also gave a history of alcohol abuse.  
Examination revealed a somewhat deformed duodenal bulb and 
other findings consistent with duodenitis but no active ulcer 
was seen.  The diagnosis was chronic epigastric pain, 
possibly alcoholic gastritis, and peptic ulcer disease by 
history.  The Board noted that the veteran was again 
hospitalized from November to December 1976, where the 
history was essentially the same as before.  

The Board indicated that it had no doubt that the veteran was 
treated in service for some stomach disorder.  The history 
given and recorded at discharge supported this.  However, 
there was no disability shown at discharge.  The Board 
observed that the veteran reported having had repeated 
difficulty after service but there was no medical evidence to 
support the claim.  The Board noted that it was not until 
1976 that he sought treatment for medical attention.  At that 
time, he gave a history of stomach distress for 10 to 15 
years, which would put the earliest onset at about 1961.  The 
Board indicated that it was unable to establish any residual 
disability at discharge or within the presumptive period.  

The Board found that the veteran's diagnosed alcoholic 
gastritis and peptic ulcer disease by history were not 
incurred in or aggravated in service or within one year after 
discharge from service.  

Subsequent to the June 1977 Board decision, the veteran 
submitted treatment records from the 1980's showing continued 
gastrointestinal treatment.  

In December 1986, the Board again denied service connection 
for stomach disease.  The Board observed that all of the 
veteran's service medical records were not available for 
review.  The Board again noted the findings made at the time 
of the veteran's June 1976 VA hospitalization, including the 
diagnoses of chronic alcohol abuse; chronic epigastric pain; 
possible alcoholic gastritis; and peptic ulcer disease by 
history.  The Board further noted the VA treatment records 
from the 1980's, which included an upper gastrointestinal 
series showing a healed antral ulcer.  

The Board indicated that it had taken into account the 
evidence considered in the prior Board decision.  The Board 
observed that while the veteran continued to have stomach 
problems there was nothing in the evidence that would support 
a conclusion that his current stomach problem had its origin 
in service.  The Board noted that while the evidence 
submitted might be new, it was not able to conclude that it 
presented a new factual basis which would warrant the grant 
of service connection for a stomach disease as having been 
incurred while the veteran was on active duty. 

Evidence submitted subsequent to the December 1986 decision 
includes the results of a February 2001 VA examination.  At 
the time of the examination, the veteran reported that he was 
first hospitalized for stomach ulcers in 1956 and then again 
in 1963, and several times thereafter.  He reported now 
having only an occasional bloating sensation in his abdomen 
with occasional black stool every several months.  Following 
examination, it was the examiner's impression that the 
veteran had mild irregularity of the pylorus and duodenal 
bulb which was suggestive of a previous history of peptic 
ulcer disease.  There was no evidence of active ulceration or 
mass seen within the stomach or duodenum.  There was also no 
evidence of hiatal hernia, reflux, or mucosal lesion within 
the thoracic esophagus.  A March 2001 UGI series confirmed 
the February 2001 examiner's findings.  

Also added the record were the veteran's continued reports of 
having had stomach problems in service which had continued to 
the present.  

Also added to the record were treatment and evaluation 
records obtained in conjunction with the veteran's Social 
Security disability award.  These records demonstrate 
treatment of the veteran's stomach condition since the 
1970's.

The Social Security records, include the report of a July 
1976 VA hospitalization in which it was noted that the 
veteran reporting a long history of abdominal pain and a 
recent recurrence of pain, nausea, and vomiting.  It was 
reported that the veteran's ulcer history went back to 1954 
when he was hospitalized at Ft. Jackson for ulcer of the 
stomach and was again hospitalized at Clumberland Hospital in 
1963 and 1964.  

Analysis

The evidence received since the last final denial of the 
veteran's claim consists treatment and examination records 
created long after service, and the veteran's contentions 
that his ulcer disease had its onset in service.

The veteran's reports of how he was treated in service for 
gastrointestinal problems are cumulative of information that 
was available at the time of the previous denial, and are 
thus, not new.  While some of the VA treatment records 
associated with the claims folder in conjunction with the 
Social Security Administration decision note the veteran 
reporting stomach problems in service, this fact was 
previously demonstrated.  The veteran had previously reported 
having had stomach problems since service and in that he 
currently had stomach problems.  

The newly received evidence does not relate to the 
unestablished element of a nexus between the current ulcer 
disease and service.  If ulcer disease was demonstrated in 
service, service connection would be presumed without the 
need for nexus evidence.  38 C.F.R. § 3.303(d).  There is no 
competent evidence that the stomach symptoms reported in 
service were manifestations of ulcer disease.  provide a 
competent medical nexus relating any current stomach 
condition to the veteran's period of service.  Absent 
competent evidence of a nexus, the evidence of current 
disability could not substantiate the claim.  Accordingly, it 
does not raise a reasonable possibility of substantiating the 
claim and is not new and material and the petition to reopen 
must be denied.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt, but does not 
find the evidence to be so evenly balanced as to give rise to 
such doubt.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a stomach condition 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


